Name: Commission Regulation (EU) NoÃ 53/2011 of 21Ã January 2011 amending Regulation (EC) NoÃ 606/2009 laying down certain detailed rules for implementing Council Regulation (EC) NoÃ 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions
 Type: Regulation
 Subject Matter: production;  beverages and sugar;  food technology;  agricultural activity
 Date Published: nan

 22.1.2011 EN Official Journal of the European Union L 19/1 COMMISSION REGULATION (EU) No 53/2011 of 21 January 2011 amending Regulation (EC) No 606/2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), in particular the third and fourth paragraphs of Article 121 thereof, Whereas: (1) According to Article 3 of Commission Regulation (EC) No 606/2009 (2), the authorised oenological practices are laid down in Annex I to that Regulation. The International Organisation of Vine and Wine (OIV) has adopted new oenological practices. In order to meet the international standards in this field and to provide EU producers with the new possibilities available to third country producers, these new oenological practices should be authorised in the EU under the conditions of use defined by the OIV. (2) Regulation (EC) No 606/2009 authorises clarification by means of pectolytic enzymes and enzymatic preparations of beta-glucanase. These enzymes and other enzymatic preparations are also used for maceration, clarification, stabilisation, filtration and for revealing the aromatic precursors of grapes present in the must and the wine. These oenological practices have been adopted by the OIV and they should be authorised under the conditions of use defined by the OIV. (3) Wines entitled to the protected designations of origin Malta and Gozo have a sugar content greater than 45 g/l and are produced in small quantities. Likewise, certain French white wines with a protected geographical indication may have a total alcoholic strength by volume greater than 15 % vol. and a sugar content greater than 45 g/l. In order to ensure the preservation of these wines, the Member States concerned, i.e., Malta and France, respectively, requested a derogation to the maximum sulphur dioxide contents given in Annex I B to Regulation (EC) No 606/2009. These wines should be mentioned in the list of wines having a maximum sulphur dioxide content of 300 milligrams per litre. (4) Wines entitled to the traditional expression KÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor have a very high sugar content and are produced in small quantities. In order to ensure the preservation of these wines, Hungary requested a derogation to the maximum sulphur dioxide content. A maximum sulphur dioxide content of 350 milligrams per litre should be authorised for these wines. (5) Wines entitled to the protected designation of origin Douro followed by the statement colheita tardia derogate from the maximum sulphur dioxide content. Wines entitled to the protected designation of origin Duriense have the same characteristics as these wines. On the basis of this, Portugal requested a derogation from the maximum sulphur dioxide content. A maximum sulphur dioxide content of 400 milligrams per litre should be authorised for these wines. (6) In order to render the names of vine varieties clearer, the names of the varieties should be given in the different languages of the countries where these varieties are used. (7) Certain provisions concerning certain liqueur wines differ from the requirements laid down in the specifications for these wines. These provisions should be amended in accordance with the requirements in question. (8) Regulation (EC) No 606/2009 should be amended accordingly. (9) The making of wine from grapes harvested during the 2010 wine-growing year has already begun. In order not to distort competition between wine producers, the new oenological practices should be authorised for all these producers starting at the beginning of the 2010 wine-growing year. This regulation should apply retroactively from 1 August 2010, which marks the start of the 2010 wine-growing year. (10) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee established by Article 195(3) of Regulation (EC) No 1234/2007, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 606/2009 shall be amended as follows: (a) Annex I A is amended in accordance with Annex I to this Regulation; (b) Annex I B is amended in accordance with Annex II to this Regulation; (c) Annex II is amended in accordance with Annex III to this Regulation; (d) Annex III is amended in accordance with Annex IV to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 193, 24.7.2009, p. 1. ANNEX I Annex I A to Regulation (EC) No 606/2009 shall be amended as follows: (1) The table shall be amended as follows: (a) line 10 shall be replaced by the following: 10 clarification by means of one or more of the following substances for oenological use:  edible gelatine,  plant proteins from wheat or peas,  isinglass,  casein and potassium caseinates,  egg albumin,  bentonite,  silicon dioxide as a gel or colloidal solution,  kaolin,  tannin,  chitosan of fungoid origin,  chitin-glucan of fungoid origin The use of chitosan in the treatment of wines is limited to 100 g/hl. The use of chitin-glucan in the treatment of wines is limited to 100 g/hl (b) the following entries shall be added: 44 Treatment using chitosan of fungoid origin Under the conditions set out in Appendix 13 45 Treatment using chitin-glucan of fungoid origin Under the conditions set out in Appendix 13 46 Acidification by means of electro-membranary treatment Conditions and limits laid down in points C and D of Annex XVa to Regulation (EC) No 1234/2007 and Articles 11 and 13 of this Regulation Under the conditions set out in Appendix 14 47 Use of enzymatic preparations for oneological purposes in maceration, clarification, stabilisation, filtration and to reveal the aromatic precursors of grapes present in the must and the wine Without prejudice to the provisions of Article 9(2) of this Regulation, enzymatic preparations and the enzyme activities of these preparations (i.e., pectolyase, pectin methylesterase, polygalacturonase, hemicellulase, cellulase, betaglucanase and glycosidase) must comply with the corresponding purity and identification specifications of the International Oenological Codex published by the OIV (2) Appendix 1 shall be deleted. (3) The following Appendices 13 and 14 shall be added: Appendix 13 Requirements for the treatment of wines with chitosan of fungoid origin and for the treatment of wines with chitin-glucan of fungoid origin Areas of application: (a) reduction in the heavy metal content, particularly iron, lead, cadmium and copper; (b) prevention of ferric casse and copper casse; (c) reduction of possible contaminants, especially ochratoxin A; (d) reduction in the populations of undesirable micro-organisms, in particular Brettanomyces, solely by means of treatment with chitosan. Requirements:  The dose levels to be used are determined after a qualification test. The maximum dose level used may not exceed:  100 g/hl for applications (a) and (b),  500 g/hl for application (c),  10 g/hl for application (d),  sediments are removed using physical processes. Appendix 14 Requirements for acidification by means of electro-membranary treatment  The cationic membranes must be constituted in such a way as to enable only the extraction of cations, in particular cation K+.  The bipolar membranes are impermeable to the anions and cations of must and wine.  The treatment is to be carried out under the responsibility of an oenologist or qualified technician.  The membranes used must comply with the requirements of Regulation (EC) No 1935/2004 and of Directive 2002/72/EC and with the national provisions adopted for the implementation of the Directive. The membranes must also comply with the requirements of the monograph Electrodialysis Membranes  of the International Oenological Codex published by the OIV. ANNEX II Part A, point 2, of Annex I B to Regulation (EC) No 606/2009 shall be amended as follows: (1) point (c) shall be amended as follows: (a) in the 13th indent, the following sub-indents shall be added:  Vin de pays de l'Agenais,  Vin de pays des terroirs landais,  Vin de pays des Landes,  Vin de pays d'Allobrogie,  Vin de pays du Var; (b) the following indent shall be added:  wines originating in Malta with a total alcoholic strength by volume greater than or equal to 13,5 % vol. and a sugar content greater than or equal to 45 g/l and entitled to the protected designation of origin Malta  and Gozo ; (2) in point (d), the following indent shall be added:  wines entitled to the traditional expression KÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor . (3) in point (e), the ninth indent shall be replaced by the following:  white wines entitled to the protected designation of origin Douro  or to the protected geographical indication Duriense  followed by the statement colheita tardia ; ANNEX III In Appendix 1 to Annex II to Regulation (EC) No 606/2009, the names of the following vine varieties shall be inserted in the list in the appropriate alphabetical order: AlbariÃ ±o , Macabeo B , Toutes les MalvasÃ ­as  and Tous les Moscateles . ANNEX IV Annex III to Regulation (EC) No 606/2009 shall be amended as follows: (a) the second indent of Part A, point 4(a) shall be replaced by the following:  concentrated grape must, rectified concentrated grape must or must from raisined grapes to which neutral alcohol of vine origin has been added to prevent fermentation, for Spanish wine described by the traditional expression vino generoso de licor  and provided that the increase in the total alcoholic strength by volume of the wine in question is not greater than 8 % vol.,; (b) Part B shall be amended as follows: (i) in point 3, the second paragraph shall be replaced by the following: However, as concerns liqueur wines with the protected designation of origin MÃ ¡laga  and Jerez-XÃ ©rÃ ¨s-Sherry , the must of raisined grapes to which neutral alcohol of vine origin has been added to prevent fermentation, obtained from the Pedro XimÃ ©nez vine variety, may come from the Montilla-Moriles  region.; (ii) in point 10, the first indent shall be replaced by the following:  obtained from vino generoso , as referred to in point 8, or from wine under flor capable of producing such a vino generoso , to which has been added either must of raisined grapes to which neutral alcohol of vine origin has been added to prevent fermentation, or rectified concentrated grape must or vino dulce natural ,; (c) Appendix 1 shall be amended as follows: (i) in point A in the list for Spain, the following rows shall be inserted in the appropriate alphabetical order: Condado de Huelva Pedro XimÃ ©nez Moscatel Mistela EmpordÃ Mistela Moscatel (ii) in point B.5 in the list for Spain, the following row shall be inserted in the appropriate alphabetical order: EmpordÃ Garnacha/Garnatxa (d) Appendix 2 shall be amended as follows: (i) in point A 2, liqueur wine with the protected designation of origin Trentino shall be removed from the list for Italy; (ii) in point A 3, the following list shall be added: ITALY Trentino; (e) in Appendix 3, the names of the following vine varieties shall be added: Moscateles  Garnacha